DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC 101
	Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claim 1, 11 are directed toward a system and method..  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 11 are directed toward the abstract idea of updating a setting value of a drive ability factor, which comprises a mathematical concept.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites that the drive ability factor is based on an acceleration and a biosignal of a user, there are no positively claimed limitations regarding the control of the vehicle engine.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  There is no claimed use of the drive ability factor.  Rather, as mentioned above, the claims merely recite the collection of data and the calculation of a drive ability factor
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claim 11 are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea of updating a drive ability factor is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  
Thus, since claims 1, and 11 is : (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-10, 12-20 not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-10, 12-20 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  7-9, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 7, 17 “when the degree of positive to the speed responsiveness” is unclear and does not explicitly claim the invention.
As to claims 8, 18 “when the degree of positive to the speed acceleration” is unclear and does not explicitly claim the invention.
As to claims 9, 19 “when the degree of positive to the speed linearity” is unclear and does not explicitly claim the invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensing unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 10-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiei (US 2018/0118219) 
As to claim 1 Hiei discloses a vehicle comprising:
a sensing unit configured to measure an acceleration of a vehicle and a bio-signal of a user(Paragraph 27 “Alternatively, or in addition, the event recorder 120 can record data from the sensors 110 including but not limited to the physiological state sensors, a speedometer, an acceleration sensor, a brake sensor, an engine revolutions per minute (e.g., RPM) sensor,”) 
a control unit connected to the sensing unit and configured to determine emotion state information indicating an emotion state of the user on a basis of the measured bio-signal when the measured acceleration is determined to be greater than or equal to a predetermined threshold acceleration (Paragraph 38 “The physiological state of the driver can also be determined based on an event derived from the event recorder 120. For instance, sudden braking or sudden acceleration, high speed or low speed can be a response indicative of a startled or a scared physiological state.”), and on a basis of the emotion state information and correlation information indicating a relationship between the emotion state information and a drive ability factor related to a drive ability according to a speed change of the vehicle, to update a setting value of the drive ability factor(Paragraph 42-43 “The baseline behavior can also be a function of establishing, correlations between a physiological state of a driver and environmental conditions, performance or both. For example, stress and heart rate can be correlated to traffic conditions, accident, collision avoidance, lane keeping, etc. Also, correlation can be established between a psychological state such as being happy, angry, sad, etc. For example, a happy state can be correlated to speed, a song driver is listening to, a holiday, etc.”). 
As to claim 2 Hiei discloses a vehicle wherein the emotion state information includes at least one type of a degree of positive to a speed responsiveness of the vehicle, a degree of positive to a speed linearity of the vehicle, and a degree of positive to a speed acceleration capability of the vehicle and a degree of negative to the speed change of the vehicle (Paragraph 38). 
As to claim 3 Hiei discloses a vehicle wherein the control unit is configured to update the setting value of the drive ability factor such that the degree of positive to the emotion state information is increased or the degree of negative to the emotion state information is decreased(Paragraph 60). 

 (Paragraph 27, 46). 
As to claim 5 Hiei discloses a vehicle wherein the correlation information includes information indicating the drive ability factor corresponding to the type of the emotion state information and information indicating a degree of increase or decrease of the setting value according to the type of the drive ability factor(Paragraph 45-46). 
As to claim 6 Hiei discloses a vehicle wherein the control unit is configured to: 
determine at least one drive ability factor corresponding to the type of the emotion state information on a basis of the correlation information(Paragraph 45-46); and 
update the setting value of the determined drive ability factor according to the degree of increase or decrease corresponding thereto(Paragraph 45-46). 
As to claim 10 Hiei discloses a vehicle wherein the control unit, when the setting value of the drive ability factor is updated, is configured to control the sensing unit to measure the bio-signal of the user(Paragraph 27), to acquire the emotion state information related to the user on a basis of the bio-signal measured after the updating of the setting value, to compare the emotion state information acquired after the updating of the setting value with the emotion state information acquired before the updating of the setting value, and to adjust the degree of increase or decrease of the setting value according to the type of the drive ability factor(Paragraph 42-43). 
As to claim 11 the claim is interpreted and rejected as in claim 1.
As to claim 12 the claim is interpreted and rejected as in claim 2.

As to claim 14 the claim is interpreted and rejected as in claim 4.
As to claim 15 the claim is interpreted and rejected as in claim 5.
As to claim 16 the claim is interpreted and rejected as in claim 6.
As to claim 20 the claim is interpreted and rejected as in claim 10
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiei (US 2018/0118219) in view of Chun (US 2014/0218187)
As to claim 7 Hiei does not explicitly disclose a vehicle wherein the control unit, when the degree of positive to the speed responsiveness is determined to be equal to or less than a predetermined threshold value, is configured to determine the change rate in the acceleration or the number of engine revolutions per minute as the at least 
Chun teaches  vehicle wherein the control unit, when the degree of positive to the speed responsiveness is determined to be equal to or less than a predetermined threshold value(Paragraph 13, 38), is configured to determine the change rate in the acceleration or the number of engine revolutions per minute as the at least one drive ability factor corresponding to the degree of positive to the speed responsiveness, and to perform the updating such that the change rate of acceleration is increased according to the degree of increase or decrease corresponding thereto or the number of engine revolutions per minute is increased or decreased according to the degree of increase or decrease corresponding thereto(Paragraph 38, 40). 
It would have been obvious to one of ordinary skill to modify Hiei to include the teachings of determining the degree of positive to the speed responsiveness for the purpose of adjusting vehicle control in response to the emotional state of the driver.
As to claim 8 Chun teaches discloses a vehicle wherein the control unit, when the degree of positive to the speed acceleration capability is determined to be equal to or less than a predetermined threshold value(Paragraph 13), is configured to determine the change rate in the acceleration or the engine torque as the at least one drive ability factor corresponding to the degree of positive to the speed acceleration capability, and to perform the updating such that the change rate in the acceleration is increased (Paragraph 38, 40). 
As to claim 9 Chun teaches a vehicle wherein the control unit, when the degree of positive to the speed linearity is determined to be equal to or less than a predetermined threshold value or the degree of negative to the speed change is determined to be higher than or equal to a predetermined threshold value(Paragraph 13), is configured to determine the acceleration or the number of engine revolutions per minute as the at least one drive ability factor corresponding thereto, and to perform the updating such that the acceleration is decreased according to the degree of increase or decrease corresponding thereto or the number of engine revolutions per minute is decreased according to the degree of increase or decrease corresponding thereto(Paragraph 38, 40). 
As to claim 17 the claim is interpreted and rejected as in claim 1.
As to claim 18 the claim is interpreted and rejected as in claim 1.
As to claim 19 the claim is interpreted and rejected as in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
3/19/2021